Citation Nr: 1131857	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-47 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active military service from May 1943 to March 1946.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in September 2008 by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement a total disability rating based on individual unemployability due to service-connected disability (TDIU).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim in July and December 2008.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the July 2008 correspondence provided to the Veteran.

The Veteran contends that he is entitled to a TDIU rating, as his service-connected anxiety disorder with features of PTSD and hearing loss render him unemployable. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).

The Veteran's is currently service-connected for bilateral hearing loss at 40 percent, tinnitus at 10 percent, and anxiety disorder at 30 percent prior to March 23, 2009, and 50 percent thereafter.  Thus, the Veteran meets the threshold rating criteria of 38 C.F.R. § 4.16(a) (2010).  

The Veteran claims he is unable to work due to his hearing loss primarily as he cannot hear while listening over the telephone or when a person is talking but not looking directly at him.  He reported this caused severe problems at work and lead to his retirement. 

In a November 2008 private treatment record, the examiner noted that he does well with his hearing aids and without them he has considerable difficulty hearing.  

During a January 2009 VA audio examination, the Veteran reported difficulty hearing conversations without his hearing aids and difficulty understanding speech.  After an audiological examination, the examiner diagnosed high frequency sensorineural hearing loss in both ears.  It was noted that his ability to understand speech is fair in his left ear and poor in his right ear.  He wears binaural amplification.  The examiner opined that the Veteran's hearing loss along would not preclude him from employment.  Modifications such as amplification, quiet environments, and assistive devices would allow the Veteran to work in low noise environments.  The Veteran has been retired since 1989 and is not currently seeking employment. 

In a March 2009 statement, the Veteran asserted that he had a good paying job in an administrative position.  His biggest problem was hearing clearly on the telephone because telephone conversations were an essential part of his job.  The Veteran also reported nervousness, but reported he has been able to suppress it from showing to the outside.

During an April 2009 VA mental health examination, the Veteran reported he wears hearing aids, but still has problems hearing in his right ear.  He stated he officially retired from his position in 1989 due to very serious problems with hearing and he was unable to field phone calls any longer because of his hearing loss.  The Veteran indicated that he cannot hear female high pitched voices.  He reported he thought he was going to get in trouble because he could not hear properly so he decided he should retire.  He worked in an administrative position and managed an employment office for the State of Massachusetts.  He worked for the state a total of 25 years.  The Veteran reported he did his job well and he had no problems personally at work.  He has not sought work recently.  The Veteran stated he has become very claustrophobic and endorsed having difficulty falling and staying asleep.  He reported an increase in his psychiatric symptoms after his retirement.  He stated he forgets names more frequently had needs written reminders to complete tasks.  He endorses being continually worried or anxious if around a number of events or activities in his daily life.  

Upon examination, the Veteran was well oriented and anxious with some circumstantial speech.  His though content was appropriate to the interview and his thought content was not obsessional or delusions.  There was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, hypomania, mania, anhedonia, panic attacks or agoraphobia.  The Veteran reported avoiding conversations because he cannot hear other people and that he attends church regularly.  The examiner diagnosed anxiety disorder not otherwise specified with features of PTSD and generalized anxiety disorder.  The examiner assigned a GAF score of 55. 

In a December 2009 addendum, the VA examiner stated that there was no evidence at the time of the examination that the Veteran was unable to obtain or maintain gainful employment, including physical or sedentary due to his service-connected anxiety disorder.  In the examination, he complained that secondary to his hearing problems, he decided to stop working.  The examiner noted that she could not comment on the degree to which his hearing loss impacts is occupational functioning as that is beyond the scope of her practice and would have to be answered by an audiologist. 

Despite the fact that the VA examiners determined the individual affect on employability of hearing loss and anxiety, the examiners did not render a medical opinion as to the comprehensive effect of the Veteran's service-connected disabilities on his ability to work.  Because VA undertook to provide a VA examination to evaluate the claim for a TDIU, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the foregoing, the Board finds that a VA examination is necessary to obtain a medical opinion which clearly addresses the question of whether the Veteran's service-connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with his education and experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA which treated the Veteran for his service-connected disabilities since November 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


